Citation Nr: 0938098	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-24 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Following the RO's denial of the 
appellant's claim, he appealed to the Board.  As a part of 
the appeal, the appellant asked that he be allowed the 
opportunity to provide testimony before the Board.  Such a 
hearing was accomplished in May 2009 before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  VA has fulfilled, to the extent possible, its notice and 
duty to assist duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The appellant now suffers from a disability of the left 
knee.

3.  Medical evidence etiologically linking the appellant's 
current left knee disability with his military service or an 
acute injury of the knee while in service has not been 
presented.


CONCLUSION OF LAW

Service connection for a disability of the left knee is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant in October 2005 from the agency of original 
jurisdiction (AOJ).  This letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
did undergo a VA examination of his knee in February 2007.  A 
copy of that report has been included in the claims folder 
for review.  The examination involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to this opportunity and 
in May 2009, he did provide testimony before the Board with 
respect to his left knee disability.  In that testimony, the 
appellant described the acute injury he experienced while in 
service and then any post-service treatment he received.  
Moreover, the appellant described why he believed the claimed 
disorder was caused by or due to his military service.  He 
also described the symptoms formerly produced by the 
condition.  Additionally, the appellant was given notice that 
the VA would help him obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided notice of the 
type of evidence necessary to establish an effective date or 
the rating to be assigned for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
these elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the effective date or disability rating to be 
assigned are rendered moot.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

As reported above, the appellant contends that his current 
left knee disability began in service, or, alternatively, 
that a pre-existing service knee condition was aggravated by 
his service, which subsequently developed into his current 
disorder.  

A review of the appellant's service medical treatment records 
shows that in December 1964, the appellant twisted his knee 
playing basketball and sought medical treatment at the 
dispensary.  The examiner noted that the appellant had 
suffered a ligament injury of the knee in the past, and that 
he now had a "strain of the knee".  [Per the service 
medical treatment records, the appellant injured his knee in 
1959 during a high school football game.  There are no 
medical records showing the type or extent of that injury.]  
Nevertheless, the examiner reported that there was no 
limitation of motion, no tenderness, no catches of the knee, 
and no indication of any tears of ligaments of the knee.  The 
knee was casted for two weeks.  Following removal of the 
cast, the appellant returned to full duty and did not 
complain of knee symptoms for the rest of his enlistment 
(which ended in November 1965).  

To support his claim, the appellant has proffered hospital 
treatment records from 1975.  These records show that the 
appellant underwent an arthrotomy and excision of the medical 
meniscus resulting from a torn medical meniscus of the left 
knee.  A surgical report from that time notes that the 
surgeon was unsure as to the cause of the tear; he 
hypothesized that it could have been from an "old 
ligamentous injury".  The doctor did not, however, qualify 
when the purported injury occurred.  The remaining documents 
from this time do not contain an opinion, either positive or 
negative, that would suggest that the medial meniscus tear 
injury was due to or a consequence of the appellant's 
military service, any incident therein, or to a pre-existing 
service condition.  

The remaining medical document is a VA Joints Examination 
dated February 2007.  The examiner reviewed the appellant's 
complete claims folder including the assertions made by the 
appellant, the service medical treatment records, and the 
medical treatment records from 1975.  Upon completion of the 
exam, the doctor did diagnose the appellant with a left knee 
disorder.  However, the medical examiner did not attribute 
the appellant's current disorder with service or to any 
incidents therein.  Moreover, he did not insinuate, suggest, 
or imply that the pre-existing knee condition was aggravated 
by his military service or that the inservice basketball game 
injury aggravated a pre-existing condition.  The examiner 
concluded his opinion with the following:

	. . . Based on the information 
available, it is less likely as not that 
the knee pain was due to or a result of 
anything that occurred during his time in 
service.  This is based on the fact of 
the prior knee injury history and also 
the physical findings at the time of his 
subsequent knee injury during his time in 
service showing no joint instability.  

There are no other medical reports contained in the claims 
folder and it is noted that the appellant has not presented 
any type of medical evidence that would corroborate his 
assertions.  

The Board is left with the contentions made by the appellant.  
These statements were undoubtedly made in good faith; 
however, the appellant is not a medical professional nor has 
he undergone medical training.  The Board notes that the 
appellant is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences problems with his knee - that it catches 
or gives out.  He can testify, as he has, that he has 
experienced pain and limitations of the knee for a number of 
years.  However, the appellant is a lay person, and as a lay 
person, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that the appellant now suffers from a particular 
disability and that said disability is related to his 
military service or to some incident he experienced while he 
was in the service or that an incident in service aggravated 
a pre-existing knee condition from which he now suffers.  In 
the absence of evidence demonstrating that the appellant has 
the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the appellant may not 
self-diagnose a disease or disability, and he may not link 
disabilities or diagnoses.

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from an actual 
disability that may have been caused by his military service 
or that his current disorder is related to an injury he 
experienced in service or that an acute injury in service 
aggravated a pre-existing, but undiagnosed knee disability, 
that, in turn, led to the current knee disability.  The Board 
also believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the purported 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
purported condition.  See Barr.  Thus, the lay assertions are 
not competent or sufficient.

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Therefore, the benefit of the 
doubt rule is not for application.  Thus, the appellant's 
claim for entitlement to service connection is denied.  




ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


